Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 4-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites a metal stent however it is unclear where or how this is related to the negative contact surface.  It is unclear which apparatus Applicant is referencing in the claim as the device is “negative contact surface” but the “casting” appears to be a distinct element.  Does claim 1 require the placement of 28 implants?  Applicant recites a mounting navigated device but it is unclear if this is claimed or Applicant intends to use it with “the negative contact surface”.  Applicant calls the track a “perforated L track” however this is indefinite as the track appears to be generally linear with cross hatches corresponding to placement locations for implants.  
Claim 4 recites the surgical guide consists of at least 2 plates however claim 1 recites a metal stent and an apparatus thus it is indefinite how the metal surgical stent is oriented relative to the negative surfaces.  
Regarding claim 5, it is unclear what the natural position is which renders the claim indefinite.  Claim 5 appears to claim the teeth are in the track.
Claim 8 recites the surgical guide using a perforated L track, also as stated above, the track does not appear to be a perforated L track.  

In the spirit of compact prosecution, the Examiner has applied art to the claims as best interpreted however the 112 issues prevent with certainty the intention of Applicant.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Parise WO 2004/064664.

Regarding claims 1-2 and 5, Parise teaches a see figures 13a-b mounting navigated device (24) suitable for gearing with a major perforated L track having a top surface with a navigating hole (see figure 11c); the mounting navigated device (24) comprising a guided tube suitable for extending upwards from a surface of a surgical guide is located above the top surface of the major perforated L track and is used to navigate to a desired location for insertion of a dental implant; a navigated hole of the guided tube which receives drill bits for osteotomy drilling (see figure 13a); a lip (23) of the guided tube suitable for use as a locking tool to attach the mounting navigated device to the perforated L track; a driving element (25) or rotatable head used as a fixation element to lock the mounting navigated device at a desired position in the patient mouth (see page 30 lines 10-15).  
	As best understood, Applicant is claiming a form fitting apparatus that aids in placement of implants where the device comprises a track along the length with distinct locations for placement of implants.  The device may correspond to the upper or lower jaw.  It appears the casting apparatus aids in making the device however Applicant does not link the structure to the apparatus.  See figures 11a-11d.  It is unclear where the metal stent is placed or what purpose it serves as Applicant indicates the apparatus is placed directly in contact with soft tissue.  
	Parise teaches it is known to use impression molding (page 7).
 	Parise teaches placing multiple implants along the arch of the mouth using a device, however fails to show in figures the placement of an entire arch of implants (as would be required for a U shaped or fan shaped device).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains modify the shown version of Parise (figures 11a-11d) to include more implant spaces, thus corresponding to an entire arch, as to provide precise placement for all needed teeth.  

Regarding claims 7-10, Parise teaches a mounting navigated device, herein the device that interacts with the track to aid in implant placement, see page 30-31 where Parise teaches using a template to form holes and using a milling cutter to drill holes for placement of implants.  


Constructive Assistance:

	The Examiner has prepared a few sample claims that possibly are Applicant’s invention.  Applicant is invited to call the Examiner to discuss these claims which would overcome the 112 rejections.  Applicant may find these claims helpful in drafting claims.  

11. (new) A surgical drill guide assembly comprising:
a template configured to locate an ideal position for a dental implant in an edentulous patient, wherein said template comprises:
	a top plate;
	a bottom plate; 
	said top plate further comprising a substantially U-shaped track comprising a plurality of cross hatched locations intersecting said U-shaped track corresponding to locations where an implant may be placed;
 	said bottom plate further comprising a substantially U-shaped track comprising a plurality of cross hatched locations intersecting said U-shaped track corresponding to locations where an implant may be placed;
	wherein the top and bottom plates are connected by screws; 
	wherein the top and bottom plates are configured to be fitted on and retained over soft tissue of a patient’s mouth in a fully edentulous upper or lower jaw;  
	wherein said U-shaped track of the top plate and said U-shaped track of said bottom plate together form a parallel set of U-shaped tracks.  
	wherein said top and bottom plates are formed using a casting apparatus as to provide capability to be fitted and retained over soft tissue of a patient’s mouth;
a navigation device configured to be mounted within said template and move along said parallel set of U-shaped tracks to place implants in defined locations in the jaw.  

12. (new) The assembly of claim 11, wherein said template is comprised of metal material.

13. (new) The assembly  of claim 11, wherein said template is fan-shaped when configured to be placed in the upper jaw.  

14.  (new) The assembly of claim 11, wherein said template is U-shaped when configured to be placed in the lower jaw.  

15.  (new) The assembly of claim 11, wherein said navigation device further comprises: 
 	a guide tube extending upward from the top surface of a surgical guide, wherein the guide tube comprises a navigating hole which receives drill bits for drilling, and wherein the guide tube has a lip configured to be used as a locking tool to attach an osteotomy drill;
	a driving element or rotatable head used as a fixation element configured to lock the navigation device at a desired position in a patient’s mouth.  

16. (new) A method of inserting a dental implant in a mouth of an edentulous patient comprising:
	providing the assembly of claim 11; 
	mounting the template over soft tissue of the edentulous patient;
	directing the navigation device along the template using the parallel set of U-shaped tracks;
	locking the navigation device in a desired position;
	drilling apertures for the insertion of the dental implant through a guide tube connected to the parallel set of U-shaped tracks; and 
	after drilling the drilling apertures, removing the surgical guide from the mouth of the patient.  

Response to Arguments
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive.  Applicant argues Parise fails to teach a major perforated L track however this term is subject to a 112 rejection above and Applicant has failed to explain in these arguments what is meant by major perforated L track.  
In the spirit of constructive assistance the Examiner has attempted to help Applicant by drafting a few claims.

Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate  HYPERLINK "http://www.uspto.gov/" www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

	

Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior US Patent References may be accessed using: Patent Public Search | USPTO
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



	
	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/10/22